                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                               4/25/2019
                           HELENA DIVISION

 ELLEN MARTEN, as Guardian and
                                                     CV 17-31-H-CCL
 Conservator of Glen Marten,

                     Plaintiff,
                                                         OPINION
                                                            &
        vs.
                                                          ORDER

 GENE HAIRE, STATE OF MONTANA,
 DOES 1-10,

                     Defendants.



      Before the Court is Defendant Gene Haire's motion for summary judgment,

which is opposed by Plaintiff. Having reviewed the briefs and the record and no

party having requested oral argument, the Court is prepared to rule.

LEGAL STANDARD

      Fed.R.Civ.P. 56(a) permits a party to seek summary judgment "identifying

each claim or defense--or the part of each claim or defense-on which summary

judgment is sought." Summary judgment or adjudication is appropriate when the

movant shows "there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law." Fed.R.Civ.P. 56(a); Matsushita Elec.

Indus. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); T W Elec. Serv., Inc. v.


                                         1
Pacific Elec. Contractors Assn., 809 F .2d 626, 630 (9th Cir.1987). The purpose of

summary judgment is to "pierce the pleadings and assess the proof in order to see

whether there is a genuine need for trial." Matsushita, 475 U.S. at 586, n. 11.

      On summary judgment, a court must decide whether there is a "genuine

issue as to any material fact," not weigh the evidence or determine the truth of

contested matters. Fed.R.Civ.P. 56(a), (c); see also, Adickes v. S.H Kress & Co.,

398 U.S. 144, 157 (1970). "Credibility determinations, the weighing of the

evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge, whether he is ruling on a motion for summary

judgment or for a directed verdict." Anderson v. Liberty Lobby, Inc., 477 U.S.

242,255 (1986). The evidence of the party opposing summary judgment is to be

believed and all reasonable inferences from the facts must be drawn in favor of the

opposing party. Anderson, 477 U.S. at 255.

      The moving party, in supporting its burden of production, "must either

produce evidence negating an essential element of the nonmoving party's claim or

defense or show that the nonmoving party does not have enough evidence of an

essential element to carry its ultimate burden of persuasion at trial." Nissan Fire

& Marine Ins. Co. v. Fritz Companies, Inc., 210 F.3d 1099, 1102 (9th Cir.2000).

A "complete failure of proof concerning an essential element of the nonmoving

                                          2
party's case necessarily renders all other facts immaterial" to entitle the moving

party to summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317,323 {1986).

"[T]o carry its ultimate burden of persuasion on the motion, the moving party must

persuade the court that there is no genuine issue of material fact." Nissan Fire,

210 F.3d at 1102. "As to materiality, the substantive law will identify which facts

are material. Only disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgment."

Anderson, 477 U.S. at 248.

      Once the moving party has met its initial burden, the burden shifts to the

non-moving party to establish the existence of a general issue of material fact.

Matsushita, 475 U.S. at 586 - 87. The non-moving party may not rely on the

allegations or denials of its pleadings but must cite to facts in the record. Fed. R.

Civ. P. 56(c)(l); Matsushita, 475 U.S. at 586, n. 11. Moreover, the Court is "not

required to comb through the record to find some reason to deny a motion for

summary judgment." Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026,

1029 (9th Cir.2001) (quoting Forsberg v. Pac. Northwest Bell Tel. Co., 840 F.2d

1409, 1418 (9th Cir.1988)). Instead, the "party opposing summary judgment must

direct [the Court's] attention to specific triable facts." Southern California Gas Co.

v. City of Santa Ana, 336 F .3d 885, 889 (9th Cir.2003).

                                          3
STATEMENT OF FACTS1

      Glen Marten (Marten) "is an incapacitated adult who suffers from

developmental, cognitive, physical and psychological conditions." (Doc. 53 at

,i 1). MDC is a State-run facility for people with serious intellectual disabilities

who have been determined to pose an imminent risk of serious harm to themselves

or others." (Doc. 53 at ,i 2). Marten was evaluated at MDC in 1990 and was

"involuntarily committed at MDC due to his violent outbursts" for "a significant

amount of time - approximately 15 years total" - on three separate occasions since

1990, most recently from February 2009 to November 25, 2014. (Doc. 53 at ,i,i 3

and 5).

      Defendant Gene Haire (Haire) began working as the MDC Superintendent

in May of 2011. (Doc. 44-4, Depo. Haire 20:22 - 24 (May 18, 2018)). At that

time, the maximum number of clients who could be served at MDC was 68. (Doc.

44-4 at 25: 16 - 21 ). Haire served in that position until May of 2015, when he

retired. (Doc. 44-4 at 32:6 - 11). Haire directly supervised MDC's Clinical

Services Director, Polly Peterson, who supervised MDC's medical personnel.

(Doc. 44-4 at 22:5 - I 0). Defendant State of Montana and Haire admit that "with

       1
        Because Plaintiff opposes summary judgment, the Court accepts as true all
facts for which Plaintiff provides support in the record and draws all reasonable
inferences in favor of Plaintiff. Anderson, 477 U.S. at 255.

                                           4
respect to the conduct of Haire of which Plaintiff complains, Haire acted within

the course and scope of his employment with the State." (Doc. 41 at ,r 11).

          According to Dr. Lemons, one of Plaintiffs retained experts, Marten

required help getting up and was weak after falling at MDC on September 11,

2014 - the "first sign of spinal cord injury." (Doc. 69-3 at 4). Marten "suffered

progressive signs and symptoms of his cervical disc herniation and spinal cord

dysfunction" from September 11, 2014 to December 3, 2014. (Doc. 69-3 at 5).

          During this time, Dr. Justad, who contracted with the State to provide

services at MDC, was Marten's primary treating physician. (Doc. 53 at ,r 9). Dr.

Justad ordered an MRI of Marten's brain in October, but did not follow the

recommendation of MDC staff to order an MRI of his entire spine. (Doc. 53 at

,r,r 34, 35 and 37).
          Haire met weekly with MDC medical staff, including Dr. Justad, (Doc. 53 at

,r 17).   He was generally aware of Marten's medical issues during the fall of2014

and was concerned about Marten. (Doc. 53 at ,r 19). By the end of October, 2014,

Haire was aware that Marten's entire treatment team was recommending that

Marten have an MRI of his entire spine done in one visit and that Dr. Justad did

not want to order an MRI of the entire spine. (Doc. 44-4 at 255: 1 - 256: 18).

          Haire "relied on the expertise and skills of people who were licensed to

                                            5
provide medical care to Marten." (Doc. 53 at ,i 19). Haire "continued to

communicate with Dr. Justad and the nursing director in the Monday meetings and

in other conversations, and felt that they were taking the actions that they felt

needed to be taken." (Doc. 44-4 at 232:24 - 233:3).

      On November 25, 2014, "MDC staff made the call to take Marten to the ER

at St. Peter's Hospital." (Doc. 53 at ,i 44). At St. Peter's, Marten "was admitted to

the intensive care unit with severe pulmonary emboli." (Doc. 44-33 at 2). When

that condition improved, "the biggest concern became his lower extremity

weakness and concern of spinal cord lesion." (Doc. 44-33 at 2). After Marten's

pulmonary embolus stabilized, an "MRI was obtained documenting the very

severe and impinging C4-5 disk." (Doc. 44-33 at 2 - 3). Marten had

decompressive surgery on December 3, 2014. (Doc. 44-33 at 3).

      According to Dr. Lemons, MDC medical staff should have properly

diagnosed Marten and referred him for surgical intervention "[a]t the latest ... in

the first week of October." (Doc. 69-3 at 13). Dr. Lemons opines that the "delay

in diagnosis and referral significantly injured Mr. Marten's cervical spinal cord"

and that "Mr. Marten would have had a significantly better outcome" had MDC

medical staff"recognized the potential for cervical spinal cord dysfunction in the

weeks following the [September 11, 2014] fall." (Doc. 69-3 at 13).

                                           6
      Marten was discharged from St. Peter's to Benefis in Great Falls on

December I 0, 2014. (Doc. 53 at ,i 48). According to Dr. Lemons, [a]t the time of

discharge, he still had significant spinal cord dysfunction." (Doc. 69-3 at 13).

Marten moved to a skilled nursing facility in Great Falls at the end of January

20 I 5. (Doc. 53 at ,i 49). Since August of 2016, Marten has resided in a residential

facility in Helena. (Doc. 53 at ,i 50).

DISCUSSION

       Count VI - Negligence

      In Count VI of her complaint, Plaintiff alleges that Haire knew about

Marten's rapid physical decline and breached his duty to ensure that Marten

received the medical care he needed, causing Marten to suffer injury. (Doc. 4 at

,i,i 216 - 217). Haire seeks summary judgment as to Plaintiffs state law

negligence claim on the grounds that he is immune under state law. (Doc. 43 at 7).

      Haire raised the state immunity issue in a motion to dismiss filed in July of

2017. (Doc. 17). The Court held that Haire was not entitled to early dismissal,

based in part on a concern that the State of Montana might change its position as

to whether Haire was acting in the course and scope of his employment over the

course of litigation based on information obtained in discovery. (Doc. 24 at 7).

Discovery closed at the end of October of 2018, and there is no indication that the

                                          7
State of Montana has changed its position as to whether Haire was acting within

the course and scope of his employment when he engaged in the conduct that

forms the basis of Plaintiffs claims against him. Plaintiff herself appears to

acknowledge that her claims against Haire are all based on his alleged failure to

adhere to his duties and responsibilities as an employee of the State of Montana.

(See e.g. Doc. 53 at 34, ,r,r 49 - 53). Counsel for the State continues to represent

Haire and the State continues to argue that Haire is entitled to statutory immunity

as to the state law claim against him, addressing the Court's earlier concern that

the State might change its position as to Haire' s status and entitled to statutory

immunity.

      Haire argues that he is entitled to immunity under the second sentence of

Mont. Code Ann. § 2-9-305(5), which states: "In an action against a governmental

entity, the employee whose conduct gave rise to the suit is immune from liability

by reasons of the same subject matter if the governmental entity acknowledges or

is bound by a judicial determination that the conduct upon which the claim is

brought arises out of the course and scope of the employee's employment, ...."

Plaintiff relies on Story v. Bozeman to argue that § 2-9-305 only provides Haire

immunity from recovery if the State is also ordered to pay damages and does not

provide immunity from suit. (Doc. 52 at 24 - 26).


                                           8
       This Court, acting through the Honorable Donald W. Molloy, recently

rejected a similar argument, noting that, since deciding Story, the Montana

Supreme Court has "made clear that§ 2-9-305(5) mitigates claims against

individual employees for actions performed within the scope of their employment

when a suit against the government entity arises out of the same subject matter."

Estate ofRamirez v. Bozeman, No. CV 17-52-BLG-DWM, 2019 U.S. Dist. LEXIS

14896, at* 28 (Jan. 30, 2019)(citing Griffith v. Butte, 244 P.3d 321,335 (Mont.

2010)). This Court follows the Montana Supreme Court when construing

Montana statutes and agrees with Haire that the "explicit grant of immunity in the

second sentence of§ 2-9-305(5) MCA belies [Marten's] contention that the statute

serves merely as an anti-double recovery statute." Germann v. Stephens, 137 P.3d

545, ,r 41 (Mont. 2006). Haire is entitled to immunity as to Plaintiffs state law

negligence claim and Count VI of the complaint is therefore dismissed.

      Count VII - § 1983

      Haire argues that he is entitled to summary judgment as to Plaintiffs§ 1983

claim against him because Haire did not violate Marten's constitutional rights. In

the alternative, Haire argues that he is entitled to qualified immunity.

      Plaintiff contends that the "civil rights claim asserted against Haire has two

(2) prongs: he directly deprived [Marten] of his constitutional rights by deliberate

                                          9
indifference to his dire medical condition and, additionally, he has supervisory

liability for his deliberate failure to have adequately supervised employees under

him, despite knowledge that their failures were causing constitutional

deprivations." (Doc. 52 at 10). Both "prongs" of Plaintiff's §1983 claim against

Haire appear to be based on Haire's failure to intervene in Dr. Justad's medical

decisions as to Marten's treatment. Plaintiff also argues that Haire is not entitled

to qualified immunity, relying on Ammons v. Washington Dep 't of Social and

Health Services, 648 F.3d 1020, 1027 (9th Cir. 2011).

      Violation ofMarten's Constitutional Right

      The United States Supreme Court first considered "the substantive rights of

involuntarily committed mentally retarded persons under the Fourteenth

Amendment to the Constitution" in Youngberg v. Romeo, 457 U.S. 307, 314

( 1982). Such cases are decided under the substantive rights granted by the

Fourteenth Amendment rather than the cruel and unusual punishment clause of the

Eighth Amendment because individuals "who have been involuntarily committed

are entitled to more considerate treatment and conditions of confinement than

criminals whose conditions of confinement are designed to punish." Id. at 322.

      Youngberg "created a standard whereby whether a hospital administrator

has violated a patient's constitutional rights is determined by whether the

                                          10
administrator's conduct diverged from that of a reasonable professional."

Ammons, 648 F.3d at 1027. Courts generally refer to this standard as the

"Youngberg professional judgment standard." Id.

      Having taken custody of Marten through an involuntary commitment, the

State had a duty to provide him with "adequate food, shelter, clothing, and medical

care." Youngberg, 457 U.S. at 324. Haire, as the administrator of MDC, had a

duty to ensure that Marten was provided with adequate medical care, and the

alleged denial of such care can form the basis for a claim under 42 U.S.C. § 1983

for denial of substantive due process under the Fourteenth Amendment against

Haire in his individual capacity. See Mitchell v. Washington, 818 F.3d 436, 443

(9'h Cir. 2016).

       Individual liability under § 1983 can only be imposed on Haire if his

decision not to intervene in Dr. Justad's medical decisions regarding Marten was

"so objectively unreasonable as to demonstrate that he ... actually did not base the

decision upon professional judgment." Estate of Conners v. 0 'Connor, 846 F .2d

1205, 1208 (9 th Cir. 1988). Haire was aware of Marten's medical problems during

the fall of 2014. (Doc. 53 at ~ 19). He defends his decision not to intervene in

Marten's medical care by claiming that he "relied on the expertise and skills of

people who were licensed to provide medical care to Marten." (Doc. 53 at~ 19).

                                         11
      Plaintiff Haire explained his understanding of his supervisory role over

professionals in fields other than his own (e.g. licensed psychologists, lawyers and

medical doctors) during his deposition, stating:

               I think it's common in not only the field of human
               services but in some other fields to have overall leaders
               who provide supervision to people who - who also have
               their scope of practice. So there's a process of providing
               guidance and supervision that doesn't intrude into that
               person's scope of practice, so that there is deference to,
               for example, a licensed psychologist, which Dr. Peterson
               was, I supervised her, but I didn't question her or attempt
               to supervise her work with regard to her scope of
               practice. So the same thing would have been true for Dr.
               Peterson's supervision of the doctors. Another example
               would be when I was at the Board of Visitors I
               supervised the lawyer that ran the legal services program
               at Montana State Hospital. I didn't intrude into his scope
               of practice as an attorney, but I provided supervision.

(Doc. 44-4 at 67:21 - 68: 14). In response to a follow-up question asking whether

Dr. Peterson, who is not a physician, would know whether Dr. Justad was

providing proper medical care to a given client, Haire stated: "She would rely on

Dr. Justad functioning appropriately within her scope of practice." (Doc. 44-4 at

68:15 - 22).

      Based on its review ofHaire's deposition and the other materials referenced

by the parties in support of and opposition to Haire's motion for summary

judgment, the Court has determined that the undisputed facts demonstrate that

                                           12
Haire exercised his professional judgment when he decided not to override Dr.

Justad's decisions regarding Marten's medical care. The fact that Haire chose to

defer to Dr. Justad's medical judgment, even when the other members of Marten's

treatment team disagreed with Dr. Justad, was not so objectively unreasonable as

to rise to the level of gross negligence.

      Qualified Immunity

      Qualified immunity protects a government official from civil liability unless

the official's conduct violates "clearly established statutory or constitutional rights

of which a reasonable person would have known." Kise/av. Hughes, 138 S. Ct.

1148, 1152(2018) (per curiam) (quoting White v. Pauly, 137 S.Ct. 548, 551

(2017)). There are two prongs to the qualified immunity analysis - whether

defendants have violated a plaintiff's constitutional right and whether that right

was clearly established at the time the violation occurred. Pearson v. Callahan,

555 U.S. 223, 236 (2009).

      The Court has already decided the first prong of the qualified immunity

analysis, having determined that Plaintiff failed to establish that Haire violated

Marten's constitutional rights under the Fourteenth Amendment. The Court will

nevertheless consider the second prong - whether the right allegedly violated by

Haire was clearly established.

                                            13
      The parties agree that under the second prong of the qualified immunity test,

Plaintiff"must identify a clearly established right, particularized to the specific

facts of this case, that Haire personally and knowingly violated." (Doc. 52 at 13).

Each party cites Ammons v. Washington Dep 't of Social and Health Services;

Plaintiff to argue that Haire violated clearly established law, and Haire to argue

that he did not.

      Plaintiff Ammons was a patient at a "residential psychiatric hospital for

severely emotionally and behaviorally disturbed children" starting in October of

200 I. 648 F .3 d at I 023. A 29 year old male staff member began sexually

molesting Ammons in January of 2003, when she was 14. Id. at 1025.

      Ammons "sued LaFond ... under 42 U.S.C. § 1983 for violating her

Fourteenth Amendment substantive due process right to safe conditions while in

the custody of a state-run mental institution." Id. at 1023. LaFond was the

institution's "Chief Executive Officer from 1995 to the end of March 2003." Id.

LaFond moved for summary judgment on the grounds of qualified immunity and

appealed the district court's denial of their motion. Id.

       The Ninth Circuit rejected LaFond's qualified immunity defense because

Ammons was able to cite to a previous Ninth Circuit case with "facts remarkably

similar to those presented" in Ammons. Id. at 1028 (citing Neely v. Feinstein, 50

                                          14
F.3d 1502 (9th Circ. 1995)). Neely, like Ammons, was a female patient "who had

been allegedly molested by a hospital staff member" and "sued state mental

hospital administrators and staff." Id. The Ninth Circuit held that "Youngberg

and Neely serve as pre-existing, clearly established law as to what conduct

supports infringement of the Fourteenth Amendment rights of involuntarily

committed hospital patients." Id. at 1030 - 1031.

      Plaintiff asks this Court to find that Haire, like LaF ond, violated clearly

established law, arguing that "Haire's conduct in this case parallels the conduct of

Lafond in Ammons." (Doc. 52 at 22). The Ninth Circuit found that the following

evidence supported a liability finding against Lafond: "(1) that she knew that

Grant had been previously investigated for sexual abuse of a female patient yet she

allowed Grant to continue working in a cottage housing female patients without

taking steps to ensure that he was not given repeated opportunities to be alone

with one or more of these patients; and (2) that she took no action in spite of

increasing and documented evidence of the inappropriate relationship between

Ammons and Grant." Id. at 1031.

      Plaintiff here has presented no facts to show that Haire knew that Dr. Justad

had been investigated for medical malpractice much less for medical abuse. At

most, Haire was aware that the other members of Marten's treatment team

                                          15
disagreed with some of Dr. Justad's decisions regarding Marten's care. LaFond's

failure to protect Ammons from sexual abuse cannot be compared to Haire's

deference to Dr. Justad, a qualified medical doctor, to make the final decision

about Marten's medical care.

      The United States Supreme Court has "repeatedly told courts - and the

Ninth Circuit in particular - not to define clearly established law at a high level of

generality." Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). Although Youngberg

stands for the general proposition that the State has a duty to provide involuntarily

committed mental patients with adequate medical care, Youngberg, 457 U.S. at

324, it does not clearly establish what constitutes adequate medical care.

      The only case cited by either party that specifically applies the "Youngberg

professional judgment standard" to a claim based on the denial of constitutionally

adequate medical care is Mitchell v. Washington, 818 F.3d at 443. Mitchell, who

was "civilly committed as a sexually violent predator to the Special Commitment

Center ("SCC") by the State of Washington" sued the Medical Supervisor (Dr.

Bell) and the Superintendent of SCC (Kelly Cunningham) based on their refusal to

provide him with a specific treatment for Hepatitis C. Id. at 440 - 441. The

District Court granted the defendants' motion for summary judgment, adopting the

magistrate judge's ruling that they were entitled to qualified immunity because

                                          16
"Mitchell presented no evidence that Dr. Bell's treatment of Mitchell did not meet

the appropriate standard of care for a medical provider." Id. at 441. The United

States Court of Appeals affirmed the district court's decision. Id. at 444.

      Although the Ninth Circuit granted summary judgment to both Dr. Bell and

Kelly Cunningham, the only standard of care addressed in the opinion is that of

Dr. Bell. The issue in this case is not whether Dr. Justad's treatment of Marten

violated the appropriate standard of care for a medical provider - it is whether

Haire's refusual to override Dr. Justad's medical decision violated the appropriate

standard of care for a non-medical provider with administrative oversight of

medical personnel. Plaintiff has presented no evidence to establish that Haire

breached his standard of care. Nor has Plaintiff presented controlling authority

from the Ninth Circuit or the United States Supreme Court establishing that the

administrator of a State institution has a duty to intervene in the decisions of a

qualified medical doctor as to the appropriate medical care to be provided to

involuntarily committed persons at the institution. In the absence of such

authority, Haire is entitled to summary judgment based on qualified immunity.

      CONCLUSION & ORDER

      As discussed above, Haire is entitled to statutory immunity as to Plaintiff's

state law negligence claim against him. Although Plaintiff has arguably presented

                                          17
a genuine issue as to whether Dr. Justad's treatment decisions were reasonable,

those facts are not material to the issues raised by Haire's summary judgment

motion. The undisputed facts show that Haire exercised his professional judgment

when he chose not to intervene in Dr. Justad's treatment decisions. Haire is

entitled to summary judgment as to Plaintiffs § 1983 claim against him because

Plaintiff cannot establish that Haire violated Marten's substantive due process

right to adequate medical care or that the parameters of that right were clearly

established during the relevant time period. Accordingly,

      IT IS HEREBY ORDERED that Haire's motion for summary judgment

(Doc. 42) is GRANTED. Counts VI and VII of Plaintiffs Complaint are

DISMISSED with prejudice.

      IT IS FURTHER ORDERED that the caption shall be amended to reflect

the dismissal of Haire and the John Doe defendants from this case, leaving the

State of Montana as the only remaining defendant. The Clerk of Court is directed

to update the docket accordingly.

      Dated this 25 th day of April, 2019.




                                             18
